COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-033-CV
 
DAN
MEEKER MANAGEMENT, INC.                                        APPELLANT
 
                                                   V.
 
USA
ROCK BIT, INC.                                                              APPELLEE
 
                                               ----------
             FROM
THE 97TH DISTRICT COURT OF ARCHER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  February 26, 2009




[1]See Tex. R. App. P. 47.4.